0258419DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Applicant amendment filed 8/2/2022 is acknowledged. 1, 4, 6-8, 10 and 13 have been amended.  Claims 1-18 are pending.  Claims 1-18 are pending.  Claims 14-18 are withdrawn from consideration as being drawn to a non-elected invention.  All of the amendment and arguments have been thoroughly reviewed and considered.
	Any rejection not reiterated in this action has been withdrawn as being obviated by the amendment of the claims. 
This action is made Final. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Previous Rejections
Status of rejections:
The claim rejection under 35 USC 112(b) directed to the claims 1-9 is withdrawn-in-part. Applicant’s amendment was acceptable for the rejection (a) regarding the “optional” limitation but is maintained for the rejections at (b) directed to improper Markush language.
The prior art rejection under 35 USC 103 directed to the claims 1-11 and 13 as being unpatentable Nowotny et al in view of Fischer et al and further in view of Qiagen is withdrawn in view of applicant’s amendment of the claims. 
The prior art rejection under 35 USC 103 directed to the claim 12 as being unpatentable over Nowotny et al in view of Fischer et al and further in view of Qiagen and further in view of Petrosillo et al and Chan et al is withdrawn in view of applicant’s amendment of the claims.

Claim Rejections - 35 USC § 112
4.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
5.	Claims 4, 6, 7, 8, and 10 are finally rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
(b)	Claims 4, 6, 7, 8, and 10 are indefinite for the use of improper Markush-type language in the recitation of the various elements (i.e., “selected from the following group”, “one or the following” or “one chosen from the following group”).  It is suggested amending the claims to recite accepted Markush language such as e.g., ---selected from the group consisting of ---.See MPEP 2173.05(h).
Response to Arguments
6.	Applicant traverses the rejection on the grounds that the rejection recited claims have been amended to recited accepted Markush language as suggested by the Examiner.
7.	The arguments have been thoroughly reviewed and considered but not found acceptable because the amendment the clams to recite improper Markush language as indicated in MPEP 2117.   It is suggested changing the limitation “is selected  from the following group consisting of” (claims 4, 8, 10), “is one of the following group consisting of” (claim 6) and “is one chosen from the following group consisting of” (claim 7) to ---is selected from the group consisting---.   See MPEP 2117.

New Ground(s) of rejections
THE NEW GROUND(S) OF REJECTIONS WERE NECESSITATEED BY APPLICANTS AMENDMENT OF THE CLAIMS:
Claim Rejections - 35 USC § 112: New Matter
8.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

9.	Claims 1-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
	The claims as currently pending are drawn to a method for detecting a pathogen in a previously stabilized biological sample, the method comprising: (a) obtaining the previously stabilized biological sample, the previously stabilized biological sample comprising a biological sample and a transport solution, wherein the transport solution comprises a chaotropic agent and a chelating agent, and wherein the transport solution stabilizes a nucleic acid molecule of the pathogen in the previously stabilized biological sample at room temperature; (b) without prior extraction of the nucleic acid molecule present in the previously stabilized biological sample, mixing the previously stabilized biological sample with an activating solution, the activating solution comprising a buffer having pH from 6.8 to 8.2; (c) preparing an amplification solution, the amplification solution comprising a non-ionic surfactant at a concentration of 0.5 to 5 percent (vol./vol.), to a DNA polymerase enzyme, a DNA polymerase buffer, and a primer set specific for the nucleic acid molecule of the pathogen to form an amplification reaction mixture, wherein a reverse transcriptase enzyme is optionally added to the amplification solution; (d) adding the previously stabilized and activated biological sample to the amplification reaction mixture; (e) subjecting the amplification reaction mixture to a polymerase chain reaction (PCR), wherein the PCR amplifies the nucleic acid molecule; (f) detecting the pathogen in the previously stabilized biological sample when a signal generated in the polymerase chain reaction surpasses a threshold signal for the polymerase chain reaction.
	Support for the newly added limitation “obtaining a “previously stabilized biological sample” could not be found anywhere in the specification.   The specification does not make clear how one is to obtained a previously stabilized biological sample comprising the properties, i.e., transport solution comprising a chaotropic agent and a chelating agent, and wherein the transport solution stabilizes a nucleic acid molecule of the previously stabilized biological sample at room temperature.  Nowhere in the specification or claims is there a teaching which would suggest that a first stabilized reaction occurred or that the biological sample comprises of a prior stabilization agent. Rather the specification teaches either “stabilizing a biological sample” (see e.g., para. [0011]) or “obtaining a stabilized sample (see para [0012]) ” without any specific teachings of how the stabilized sample is obtained and no discussion that would suggest that the sample was previously stabilized (such as in e.g., a first assay step) and then that stabilized sample being utilized further in a second assay step.   Based on the lack of support for the claimed invention, the specification would not have suggested to the skilled artisan that the applicant was in possession of the claimed invention as of the filing date of the application.
Claim Rejections - 35 USC § 112
10.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


11.	Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
(a)	Claims 1-13 are indefinite and confusing in the claim 1 because the claims appear to lack an essential step which clearly recites how one is to determined whether or not a biological sample has been “previously stabilized” or how one is to determine that a previously stabilized biological sample comprise a transport solution comprising a chaotropic agent and an chelating agent. The limitation “previously” appear to suggest that a prior stabilization step was performed or is required before stabilization in the presence of a transport solution.  Given the ambiguity, a clear nexus between the steps cannot be ascertained.  Clarification is required.
Claim Interpretation
12.	Regarding the transport solution, the specification teaches testing different composition of a transport solution for sample stabilization  and subsequent nucleic acid amplification. The specification discloses that in the experiments, all of the mentioned transport solutions show non-inferior results as compared to DNA/RNA shield from Zymo research, which is the considered a gold standard transport solution [0095].   In the examples and Figures (i.e., Figures 2 and 3), the specification teaches samples preserved in DNA/RNA ShieldTM  followed by RT-qPCR to detect SRS-CoV-2 (see para. [0050] – [0051]).   
	The specification does not define or describe a “previously stabilized” sample.  Likewise the claim limitation in the context of the claims appear ambiguous because a  multiple interpretations are within the scope of the claims that are not clearly described.   A first interpretation of the claimed limitation in the context of the claims as whole may be that the claims require two separate stabilization steps, a first (previous) stabilization steps and a second stabilization step along with a transport solution.  A second interpretation may be that application is trying to establish a specific order of steps with regards to the stabilization step, e.g., stabilization occurring first followed the preceding steps.  Both interpretations are not adequately described in the specification or claims and thus a clear interpretation of applicant’s intent cannot be ascertained.   With regards to a specific order, applicant is reminded that MPEP 2144.04 states that the selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) 
	Thus, for the purpose of application of prior art, the claims are being given the broadest reasonable interpretations by the Examiner. The proceeding rejection is based on an interpretation with respect the order of method steps.

   Claim Rejections - 35 USC § 103
13.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
14.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

15.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
 
16.	Claims 1-11 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nowotny et al (Euro. Surveill. 2014: 19(16): pii-20781, 1-5) in view of Fischer et al (US 20180258419, 9/18) and further in view of Qiagen (QIAGEN OneStep RT-PCR Handbook, pages 1-44, October 2012).
	Regarding claims 1-11 and 13, Nowotny et al teach a method for detecting a pathogen (Middle East Respiratory syndrome coronavirus (MERS-CoV) comprising obtaining a stabilized sample, the stabilized sample comprising the biological sample and a transport solution, wherein said transport solution comprises DNA/RNA ShieldTM solution (Zymo Research) (which inherently applies to these invention as evidence by Applicant’s specification as indicated above) followed by performing a reverse transcription-quantitative polymerase chain reaction (RT-qPCR) assay (see page 1, beginning at col.2, section entitled “Nucleic Acid Extraction and Polymerase Chain Reactions to page 2. col. 1).  Nowotny et al teach that DNA/RNA ShieldTM effectively lyses cell and inactivated nucleases and infectious agents in addition it ensures nucleic acid stability during sample storage and transport at ambient temperatures (page 1, col. 2, section entitled “Sample Collection). Nowotny et al teach that the RT-PCR assay is conducted using OneStep RT-PCR kit which inherently encompass reagent solutions for performing the PCR assay.
	 The stabilization/transport solution as taught by Nowotny appears to be a single reagent that is applied to the sample as a single assay step. Applicant is remined however that MPEP 2144.04 states that the selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930).  Thus, Nowotny broadly meets the limitation of the step a) of the claims “previously stabilized sample before amplification”.  
	 Regarding the limitations of the claims 8-11, these reagents and optimization conditions recited therein are deemed to be inherent properties encompassed in the DNA/RNA Shield buffer since Applicant’s specification teaches the use of the same reagent from the same company and the prior art teaches the use of this buffer for the same intended purpose of stabilization and transport of the desired sample (see claim interpretation and citation noted above).	
	Nonetheless, regarding claims 1-11 and 13, Fischer et al provides a general teaching of compositions and methods for rapidly and efficiently extracting nucleic acid or targeted nucleic acid from a biological sample. wherein the composition comprises the use of a buffer containing a chaotrope, a detergent, a reducing agent and a chelator at a pH of about 6-8 (para. [0009] @ page 2). Fischer et al teach numerous exemplary composition formulations for storage/transport/collection, wherein said formation may comprise of the following:
	A composition that includes about 4 M of a chaotrope (such as guanidine thiocyanate, guanidine hydrochloride, guanidine isocyanate, or any combination thereof), about 10 mM to 30 mM of a chelator (such as EGTA, HEDTA, DTPA, NTA, EDTA, citrate anhydrous, sodium citrate, calcium citrate, ammonium citrate, ammonium bicitrate, citric acid, diammonium citrate, ferric ammonium citrate, lithium citrate, or any combination thereof), about 0.25% of a detergent (such as SDS, LDS, NaTDC, NaTC, NaGC, NaDC, sodium cholate, NaABS, NLS, or any salt or combination thereof), about 0.1 M of a reducing agent (such as .beta.-ME, DTT, DMSO, formamide, TCEP, or any combination thereof), about 0.1% of a surfactant/defoaming agent (such as a silicone polymer [e.g., Antifoam A.RTM.] or a polysorbate [e.g., Tween.RTM.], or any combination thereof), and about 1.0 .mu.g/100 .mu.l of magnetic affinity beads ([0047]).  
	Additional exemplary formulations of the specimen collection compositions of the invention include, without limitation, a composition that includes about 3 M of a chaotrope (such as guanidine thiocyanate, guanidine hydrochloride, guanidine isocyanate, or any combination thereof), about 1 mM of 0.5 M reducing agent (such as, e.g., .beta.-ME, TCEP, formamide, DTT, DMSO, or any combination thereof), about 1 to about 10 mM of a chelator (such as, e.g., EGTA, HEDTA, DTPA, NTA, EDTA, citrate anhydrous, sodium citrate, calcium citrate, ammonium citrate, ammonium bicitrate, citric acid, diammonium citrate, ferric ammonium citrate, lithium citrate, or any combination thereof), about 0.25% of a detergent (such as SDS, LDS, NaTDC, NaTC, NaGC, NaDC, sodium cholate, NaABS, NLS, or any salt or combination thereof), and optionally but preferably about 0.0002% of a defoaming agent (also referred to as an antifoaming agent) (such as a silicone polymer or a polysorbate, or any combination thereof), about 100 mM of a buffer (such as Tris, MES, BES, Bis-Tris, HEPES, MOPS, bicarbonate, citrate, phosphate, or any combination thereof), and about 1.0 .mu.g/100 .mu.l of magnetic affinity beads [0048]. 
	Another exemplary formulation of the disclosed polynucleotide isolation and stabilization compositions include, without limitation, a composition that includes about 1 to about 4 M of a chaotropic agent such as guanidine thiocyanate, guanidine hydrochloride, or guanidine isocyanate; about 0.5 to 100 mM of a chelating agent such as EDTA, or sodium citrate, or both; about 0.1 to about 1% of an anionic detergent such as SDS or N-lauroyl sarcosine, sodium salt; about 0.001% to about 0.0001% of a surfactant or wetting agent such as the silicone polymer, Antifoam A.RTM., e); about 10 to about 500 mM of a buffering agent such as Tris-HCl; about 10% to about 25% of a short-chain alkanol such as ethanol, and about 1.0 .mu.g/100 .mu.l of magnetic affinity beads [0049].  
	Fischer et al teach that the invention also provides a method of preparing a one-step aqueous formulation of the collection/lysis/transport/storage compositions described herein for the collection of nucleic acids such as RNA and/or DNA. In an overall sense, the method generally involves combining one or more chaotropes and nuclease-free water at a temperature of about 20.degree. C. to 90.degree. C. in a reaction zone; then combining the dissolved one or more chaotropes with one or more reducing agents, one or more chelators, and one or more detergents in the reaction zone to form an intermediate composition; optionally combining a silicone polymer with the intermediate composition in an amount sufficient to minimize foaming during further preparation of the one-step aqueous formulation; combining a sufficient amount of buffer to the intermediate composition to maintain a pH of about 6 to 7.0; optionally combining a second chelating agent to the reaction zone; then increasing the temperature of the second intermediate composition to about 60.degree. C. to 95.degree. C. for about 1 to 30 minutes and lowering the temperature to ambient conditions and optionally adjusting the pH to be about 6.4 to 6.9 and adding the nucleic acid capture material. ([0052]). (see also e.g., page 3, col. 2 to page 6).
	Fischer et al teach that the compositions are suitable for use in nucleic acid based detection platforms employing e.g., quantitative real-time PCR or reverse transcription PCR and quantitative, rea, real-time reverse transcriptase PCR ([0005] and [0110]).
	Nowotny et al  et al and Fischer et al do not expressly teach wherein the amplification solution comprises a non-ionic surfactant at a concentration of 0.5 to 5 percent (vol./vol) to a DNA polymerase enzyme.  However, these reagents are deemed to be inherent elements of the One Step RT-PCR kit (QIAGEN).
	Regarding claims 1-7 and 13, QIAGEN teaches the onestep RT-PCR kit cited by Nowotny.  QIAGEN et al teach an activating buffer (onestep RT-BCR buffer) comprising Tris-C, KCl, (NH4)SO4, MgCl and DTT at a pH of 8.7 (page 6). QIAGEN teaches a storage buffer and amplification solution comprising 20 mM Tris-Cl, 100 mM KCl, 1 mM DTT, 0.1 mM EDTA, 0.5% (v/v) Nonidet P-40, 0.5% (v/v) Tween 20, 50% glycerol (v/v), stabilizer (see page 6, section entitled Buffers and reagents). QIAGEN teaches that the OneStep RT-PCR Kit provide a convenient format for highly efficient and specific RT-PCR using any RNA. QIAGEN teaches wherein the ionic surfactant in the amplification solution is at a concentration 0.5% (v/v) Nonidet P-40 and 0.5% (v/v) Tween 20 (page 6).
QIAGEN teaches wherein the amplification solution further contains at least one nucleic acid amplification enhancing agent, wherein the at least one nucleic acid amplification enhancing agent, wherein the enhancing agent may dNTPs, glycerol (page 6). The kit contains optimized components that allow both reverse transcription and PCR amplification to take place what is commonly referred to as a “one-step” reaction (Introduction, first paragraph page 7).
	It would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have been motivated to encompass reagents taught by QIAGEN’S OneStep RT-PCR kit in the pathogen detection method of Nowotny because Nowotny recognizes the suitably of using QIAGEN RT-PCR kit  and Fischer teaches the suitability of using reagents for a one step assay. Further such modifications are within the ordinary artisan’s capability and would not negatively alter or modify results of detecting a desire nucleic acid target.  One of ordinary skill in the art at the time of the effective filing date of the claimed invention would have been further motivated to do combine the teachings of QIAGEN with that of Nowotny and Fischer because of the advantages taught by QIAGEN that the one step kit provides a convenient format for highly efficient and specific RT-PCR using any RNA.

17.	Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nowotny et al (Euro. Surveill. 2014: 19(16): pii-20781, 1-5) in view of Fischer et al (US 20180258419, 9/18) and QIAGEN (QIAGEN OneStep RT-PCR Handbook, pages 1-44, October 2012) as previously noted above and further in view of Petrosillo et al (Clinical Microbiology and Infection 26, pages 729-734, March 28, 2020) and Chan et al (Journal of Clinical Microbiology, vol. 58, issue 5, e00310-20, pages 1-10, published April 23, 2020).
	Regarding claim 12, Nowotny et al in view of Fischer et al and Qiagen teach a method for detecting a pathogen or target nucleic acid in a biological sample, wherein the pathogen may comprise of the middle east respiratory syndrome coronavirus in animals (see e.g., abstract).  Fischer et al recognizes the suitability of their methods for detecting pathogen target nucleic acid ([0009] and [0112]).  
	Nowotny in view of Fischer and QIAGEN do  not expressly recite that the pathogen is (sever acute respiratory syndrome coronavirus 2 (SARS-CoV2). However, the prior recognizes that the relationship between MERS-CoV and SARS-CoV2.  
	Petrosillo et al teach that SARS-CoV2 belongs the same Betacoronavirus genus as the coronaviruses responsible for the severe acute respiratory syndrome (SARS) and Middle East respiratory syndrome (SERS) (SARS-CoV and MERS-CoV, respectively) (pages 729, col. 2 bridging top of 730 col. 1, see also abstract).
	Chan et al provides a general teach of the use of a quantitative real-time PCR assay to detect the pathogen SARS-COV2. Chan teaches that real-time RT-PCR for SARS-CoV2 RNA detection was performed using QuantiNova probe RT-PCR kit by QIAGEN (page 3, fourth full paragraph). Chan teaches that reverse transcription PCR remains the most useful laboratory diagnostic test for SARS-CoV2 (COVID-19) worldwide (page 2,last two lines of second paragraph).
	It would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention that the pathogen detection method of Nowotny et al in view of Fischer and QIAGEN could effectively be used to detect other coronaviruses, such as MERS-CoV or SARS-CoV2.  The ordinary artisan could aspect a reasonable expectation success based on the teaching of Petrosillo that SARS-CoV2 is related to MERS-CoV and the teachings of Chan that reverse transcription PCR remains the most useful laboratory diagnostic test for SARS-CoV2 (COVID-19) worldwide (page 2,last two lines of second paragraph). Given the teachings of the prior art, it would have been prima facie obvious to carry out the claimed invention in the absence of secondary consideration.
Response to Arguments
18.	Applicant’s traverses the rejections on the following grounds: 
Applicant’s Traversal
(a)	Applicant summarizes the examiner’s arguments and states Nowotny et al., does not  teach: (a) the amplification of the nucleic acid using a crude sample of a previously stabilized biological sample (b) how the previously stabilized biological sample was prepared because a transport solution, e.g. the composition of the DNA/RNA ShieldTM solution (Zymo Research), is not disclosed; (c) how to use the activation solution to activate the previously stabilized biological sample; and (d) how to add the stabilized and activated biological sample to the amplification reaction mixture. The DNA/RNA ShieldTM 8 Application No. 17/020,804Amendment and Response dated August 2, 2022Reply to Office Action mailed on February 2, 2022solution (Zymo Research) is a proprietary formulation, and neither a chaotropic agent nor a chelating agent is disclosed as an inherent composition in this reference. In the "Sample collection" section of the reference, Nowotny et al. provided expected results without disclosing any of the limitations in the instant invention. Nowotny et al. uses the Quick-RNA MiniPrep Kit (Zymo Research, Irvine, USA) to extract RNA from the biological samples stored in the virus- inactivating buffer DNA/RNA Shield (Zymo Research, Irvine, USA) before adding the purified RNA template in QIAGEN One Step RT-PCR amplification kit for PCR amplification. 
(b)	Applicant states that Fischer et al. does not teach: (a) how to use the activation solution to activate the previously stabilized biological sample without prior extraction of the nucleic acid molecule present in the stabilized biological sample; (b) how to prepare a previously stabilized biological sample; or (c) how to add the stabilized and activated biological sample to the amplification reaction mixture. 
	Applicant's invention renders performing a successful amplification reaction to amplify the nucleic acid molecule in a previously stabilized and crude biological sample without purifying template nucleic acid.
	Applicant states in contrast, Fischer et al. provide a general teaching of compositions and methods that specifically require extracting nucleic acid or targeted nucleic acid from a biological sample in the presence of a matrix material (e.g. about 1.0 g/100 l of magnetic affinity beads [0048]).  Applicant states that the numerous exemplary composition formulations for storage/transport/collection provided by Fischer et al. defeat the purpose of stabilizing and preserving template nucleic acid in the absence of a matrix material, therefore teaches away from the instant invention.
(c)	Applicant states that the recited QIAGEN One Step RT-PCR kit does not teach: (a) how to use the activation solution to activate the previously stabilized biological sample without prior extraction of the nucleic acid molecule present in the stabilized biological sample; (b) how to prepare a previously stabilized biological sample; or (c) how to add the stabilized and activated biological sample to 9Application No. 17/020,804Amendment and Response dated August 2, 2022Reply to Office Action mailed on February 2, 2022the amplification reaction mixture. Applicant cites a passages from QIAGEN.  
	Applicant states that they would like to clarify that the previously stabilized sample in the transport solution, as an element of a method claim, is mixed with the activating solution and the amplification solution to make compatible the pathogen detection via PCR. Together with the activating solution and the amplification, the biological sample stabilized by the transport solution is rendered amenable to successfully amplifying the nucleic acid molecule present in a biological sample, e.g., a crude biological sample without extraction of the nucleic acid. Applicant points to Experiments 3-6.
(d)	Finally Applicant’s states that all three references do not teach: (a) how to use the activation solution to activate the previously stabilized biological sample without prior extraction of the nucleic acid molecule present in the stabilized biological sample; (b) how to prepare a previously stabilized biological sample; or (c) how to add the stabilized and activated biological sample to the amplification reaction mixture. All three references argued against a solution with additional components to provide for nucleic acid amplification without a purification or isolation step. Depending on the source of the sample, a person having ordinary skill would only choose one of the three methods to proceed because the three methods are not designed in sequential order. A person having ordinary skill would also not swap reagents from these three methods because of the well-known compatibility issues among various biological kits. 
Examiner’s Response
19.	All of the arguments have been thoroughly reviewed and considered but not found persuasive for the reasons that follows:
(a)	The examiner acknowledges Applicant’s arguments but notes that the arguments are not commensurate fully in scope with the claims as currently written because the claims are limited in the manner asserted by Applicant in the arguments.  Contrary to Applicant’s arguments, the claims do not clearly disclose steps of preparing a previously stabilized biological sample such that one would clearly know how to utilize the previously stabilized sample in the manner as asserted by applicant in the arguments.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
   	Therefore, in response to applicant's argument that the teachings of Nowotny in view of Fischer and further in view of Qiagen is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992). 
	 In this case, regarding Applicant’s arguments concerning the teachings of Nowotny et al, Applicant’s claims are not limited in manner noted by applicant.  Applicant’s claims do not require the use of a crude sample from a previously stabilized biological sample or specific preparation of a sample that was previously stabilized.  Likewise, regarding application arguments concerning the use of the DNA/RNA SHIELD stabilizing/transport solution, this is the same solution taught by Applicant’s specification being utilized by Applicant’s disclosure (see spec. [0050] –[0051], [0095], and Figures 4-5).  As noted in MPEP 2144.07, it is prima facie obvious to select a known material  based on its suitability for the intended purpose.  For example, the DNA/RNA SHIELD solution was known in the prior art to be used as a stabilizing and transporting agent as evidence by Nowotny and the instant specification and therefore would support a prima facie case of obviousness. Further Nowotny is not considered non-analogous art because the reference teaches method steps for the same intended purpose of i.e., detecting a pathogen in sample that have been stabilized and comprises a transport agent (i.e., the use of the RNA/DNA SHIELD solution). 
	Regarding the teaching of Fischer, Fischer is not cited for a method of detecting a pathogen but rather is cited to support a teaching that the formulation of reagents utilized for transport/storage and collection can be modified for the practitioner intended purpose.    Fischer teaches formulations of combinations of reagents having properties similar to the activating solution instantly claimed and teaches a similar use for the intended purpose of storage/transport/collection.  MPEP 2131.03 teaches "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 
	In response to Applicant’s arguments that the teachings of Fischer teaches away from the instant invention, MPEP 2123 states disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). "A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use." In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994).   Furthermore, "[t]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…." In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).
	With regards with the teachings of Qiagen, Qiagen likewise is not cited for a teaching of a method of detecting a pathogen but rather cited to support the teaching that the composition of an amplification solution can be modified based for the practitioner’s intended purpose and further provides motivation for optimizing reaction conditions. Once again, MPEP 2131.03 teaches "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 
	Finally in response to applicants arguments that the combination of the cited prior art does not meet the claims, In response to applicant's argument, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In this case, given the ambiguity of the claims, the combination of the cited prior art meets the limitations of the claims.
	Conclusion
20.	No claims are allowed.  Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA B WILDER whose telephone number is (571)272-0791. The examiner can normally be reached Flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY BENZION can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CYNTHIA B WILDER/Primary Examiner, Art Unit 1637